El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
El acusado y ahora recurrido fue juzgado por tribunal de derecho en causa de violación y sentenciado a la pena de 6 a 12 años de presidio. La División de Apelaciones del Tribunal Superior por votación de dos de sus tres jueces revocó la sen-tencia y absolvió al apelante por considerar insuficiente la prueba de corroboración.!1) De esta decisión recurrió ante nos en certiorari El Pueblo de Puerto Rico y el 12 de julio de 1978 a tenor de la facultad revisora provista en 4 L.P.R.A. sec. 37(e) dictamos la siguiente orden:
“El apelante recurrido tendrá un término hasta el 4 de agosto de 1978 para comparecer a mostrar causa por la que no deba re-vocarse la sentencia dictada el 23 de mayo de 1978 por la Divi-sión de Apelaciones y en su lugar restablecer la de culpabilidad dictada por la Sala de Guayama del Tribunal Superior.”
Ha comparecido el acusado en argumentado escrito soste-niendo el criterio de la División de Apelaciones, por lo que procede resolver la contienda jurídica. De la solicitud de cer-tiorari del Sr. Procurador General tomamos la relación de hechos cuya fidelidad acepta el recurrido:
*687“Los hechos que dan margen al proceso contra el acusado ocurren el día 15 de marzo de 1972. Declaró la perjudicada que ese día y en horas de la tarde se encontraba en la salida del pueblo de Salinas hacia Guayama esperando un vehículo pú-blico. Mientras esperaba se le acercó un auto con dos personas desconocidas, una de ellas el acusado, quienes le ofrecieron lle-varla a su destino. Al principio rehusó, pero finalmente acepta y ocupa el asiento trasero del vehículo. Se dirigen hacia Gua-yama pero al llegar a cierto lugar en la carretera se desvían. La perjudicada protestó y trató de salir del auto.
Continuó declarando que llegaron a un sitio aislado y que am-bos sostuvieron relaciones sexuales con ella no obstante la fuerte resistencia que opuso a sus agresores. Fue abandonada en el sitio de los hechos y después de un momento salió de dicho lugar. Se encontró con una persona a quien le relató lo que le había ocu-rrido.
Esta persona con quien la perjudicada habló al salir del caña-veral es Bienvenido Burgos Carreras, cuyo testimonio fue ofre-cido como prueba de corroboración. Manifestó el testigo que era guardavía y que el día de los hechos se encontraba ejerciendo sus funciones cuando se le acercó la perjudicada. Describe el estado en que ésta se encontraba, (golpes en la nariz, arañazos y el cuerpo lleno de paja y matojos). La perjudicada le manifestó que dos personas la habían llevado hasta ese lugar y habían ‘abusado de ella’ y le preguntó si había visto pasar un auto verde a lo que le contestó que lo había visto y que el mismo iba a gran velocidad.
El testigo le ofreció agua a la perjudicada y ella procedió a lavarse. Poco después llegó un sargento de la Policía a quien le relató lo ocurrido.”
Ya quedó atrás la época del esmero formulista que se ejercitaba progresivamente, añadiendo elementos de prueba al requisito de corroboración que nunca fueron parte del texto de la ley, inarmónica desviación de la norma básica al efecto de que la prueba del Estado será suficiente si derrota la presunción de inocencia y excluye toda duda razonable de culpabilidad. (2)
*688La prueba de corroboración relacionó al acusado con la comisión del delito (3) al señalarlo como una de dos personas que viajaban en un automóvil verde y que habían “abusado de ella.” El énfasis del apelante en que el juez sentenciador erró al aceptar el entendimiento por el testigo guardavía de lo que es “abuso” es faena retórica, porque el vocablo tiene en nuestro medio, desde tiempo inmemorial, connotación y sentido de imposición del hombre sobre la mujer para gozarla sin su consentimiento. Pueblo v. Quiñones Abreu, 103 D.P.R. 626 (1975).
Aun bajo la anacrónica norma de prueba bajo la que se juzgó al acusado, fue suficiente el testimonio de corroboración para sostener la convicción.

La sentencia de la Sección Apelativa será revocada.

El Juez Presidente Señor Trías Monge concurre en el re-sultado. El Juez Asociado Señor Irizarry Yunqué emitió opi-nión concurrente.
—O—

O) Los hechos tuvieron lugar el 15 de marzo de 1972, antes de la en-mienda de la Regla 154 de Procedimiento Criminal por Ley Núm. 209 de 23 julio, 1974, Leyes de ese año, Parte 2, pág. 124.


(2) Regla 110 de Procedimiento Criminal. — En todo proceso criminal, se presumirá inocente al acusado mientras no se probare lo contrario, y en caso de existir duda razonable acerca de su culpabilidad, se le absolverá.


(3) Exigencia del anterior texto de la Regla 154. Su requisito de rela-cionar al acusado con la comisión del delito nunca se extendió para incluir la identificación del acusado por el testigo de corroboración.